Citation Nr: 1525919	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO. 13-29 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for an acquired psychiatric disorder, to include adjustment disorder with anxiety and depressed mood.

2. Entitlement to an increased rating in excess of 20 percent for residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. In that decision, the RO granted service connection for an adjustment disorder and assigned a 10 percent rating, and denied an increased rating for residuals of prostate cancer.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, there is no evidence indicating that the Veteran's disabilities render him unable to obtain or maintain substantially gainful employment. As such, entitlement to TDIU has not been raised by the record. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to an increased rating for residuals of prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran's acquired psychiatric disorder, to include adjustment disorder, has been manifested by depressed mood, fatigue, anxiety, irritability, mild memory loss, difficulty with concentration, and chronic sleep impairment; resulting in occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care and normal conversation. Occupational and social impairment with reduced reliability and productivity has not been shown.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no higher, for a service-connected acquired psychiatric disorder, to include adjustment disorder, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9413 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other records relevant to the Veteran's acquired psychiatric disorder have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in November 2012. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted a thorough medical examination of the Veteran. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for an acquired psychiatric disorder. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.



II. Increased Schedular Evaluation

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to an initial rating in excess of 10 percent for a service-connected acquired psychiatric disorder, to include adjustment disorder with anxiety and depressed mood. When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's adjustment disorder is rated at 10 percent under Diagnostic Code 9413, covering anxiety disorders. 38 C.F.R. § 4.130. Anxiety disorders are rated using the General Rating Formula for Mental Disorders (General Formula). Under the General Formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. Id. 

A 30 percent rating is assigned for occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th Ed. 1994) [hereinafter DSM-IV]).

Based on the evidence of record, the Board finds that the Veteran's overall symptomatology results in occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, corresponding with a 30 percent rating. During the period on appeal, the Veteran has, in his lay statements, reported nightmares, difficulty sleeping, difficulty concentrating, depressed mood and anxiety, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was provided with a VA psychiatric examination in November 2012. The examiner noted that the Veteran's psychiatric disorder was characterized by a depressed mood, sleep impairment, mild memory loss, difficulty establishing effective relationships, an inability to maintain effective relationships, and impaired impulse control. Objectively the examiner noted the Veteran to be oriented in all spheres, with no indication of psychotic features. Suicidal and homicidal ideation was denied, and communication was noted to be appropriate. 

The examiner clarified that the Veteran, while reporting irritability, stated that he never becomes violent. Finally, the examiner noted the Veteran endorsed finding socializing difficult, although this was tied at least partly to urinary incontinence associated with his residuals of prostate cancer. Otherwise the Veteran was noted as having been married for approximately 42 years, with three children with whom he remains in contact. The Veteran endorsed several hobbies, such as hiking, golf and fishing, some of which he does with his wife. There is no evidence indicating that the examination report is not credible, and as such it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05.

VA treatment records beginning in August 2012 consistently indicate that, as an objective matter, the Veteran engages well, makes good eye contact, has congruent affect, and is appropriate in his actions. He is routinely noted to be able to manage the activities of daily living. Speech and thought is consistently noted to be normal, with insight, judgement and impulse control noted to be good. Ongoing anxiety and depressive symptoms are endorsed, as well as difficulty concentrating, fatigue and irritability. The records reflect that these symptoms affect his occupation as a carpenter and cabinet maker, as the Veteran now makes mistakes more often. The Veteran has also indicated that fatigue from his sleep impairment results in some interference with work and social endeavors, as he needs to take breaks and naps more often in order to stay refreshed and alert.

Socially, treatment records reflect that the Veteran routinely endorses good relationship with his wife and children, and on two occasions described hiking trips with his son. The Veteran further endorsed other social interactions, including church attendance, although he also stated during the November 2012 examination that outside of family interactions he generally prefers isolative activities. In a June 2012 record the Veteran endorsed some suicidal thoughts, but stated that he would not act on them. The Veteran also indicated that he once attempted suicide while serving in Vietnam. All other treatment records associated with the claims file, particularly from June 2012 forward, routinely reflect denials of suicidal ideations, plans, or intent. 

Finally, the Veteran has been assigned GAF scores of 64 in August 2012 and 60 in November 2012. GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id.

In this case, the Veteran has only been assigned two GAF scores during the period on appeal. Both of these scores are either in or just outside of the range reflecting mild symptoms, which mirrors the vast majority of the symptoms noted in the Veteran's VA examination report and treatment records as discussed above, specifically some sleep impairment and depressed mood, but with general overall functioning remaining intact. Further, these scores were assigned in light of the Veteran's overall symptomatology, and therefore reflect an accurate portrayal of the level of functional impairment that the Veteran's symptoms cause. As such, the GAF scores are of significant probative value in determining the Veteran's overall level of impairment.

Based on the evidence of record, the Board finds that the Veteran's overall symptomatology results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which warrants a 30 percent rating. The Veteran has indicated that his concentration and memory difficulties somewhat interfere with his work as a carpenter, and result in more mistakes. While the Veteran still engages in social events, particularly with his wife and children, during the November 2012 VA examination he endorsed preferring solitary activities, indicating some interference with social functioning as well. Further, as noted above, the Veteran has been assigned GAF scores reflecting mild overall impairment, which is consistent with a 30 percent rating, based on his entire disability picture. 

Finally, the Veteran's noted symptomatology in the November 2012 examination report and treatment records from August 2012 forward are predominantly consistent with the frequency, duration and severity of the symptoms associated with a 30 percent rating by the General Formula, with chronic sleep impairment, depressed mood and mild memory loss being directly contemplated. Therefore, the Board finds that an initial rating of 30 percent, but no higher, for an acquired psychiatric disorder is warranted. 38 C.F.R. § 4.130, Diagnostic Code 9413.

A rating in excess of 30 percent is not warranted, as the Veteran's symptomatology does not more nearly approximate the level of severity contemplated by a 50 percent rating. While the VA examiner noted that the Veteran has both difficulty establishing relationships and an inability to establish relationships, the treatment records from August 2012 forward continually reflect that the Veteran has strong relationships with his immediate family. There is no indication that his symptoms have particularly strained the relationships, and the Veteran has routinely endorsed continued interests in his hobbies, such as hiking. While the Veteran's concentration difficulties, fatigue and mild memory loss result in occasional decreases in work efficiency, the evidence does not indicate that these symptoms have resulted in a permanent reduction in reliability or productivity.

The Board further notes that the Veteran has on one occasion endorsed suicidal ideation, at which time he also stated that he would not act on such thoughts. However, since that point the Veteran has exclusively denied any suicidal ideations, plans or intent. These notations were also considered when the Veteran was assigned GAF scores reflecting only mild symptoms or impairment in August 2012 and November 2012. As such, the June 2012 notation of suicidal ideation appears to have been isolated in nature, and does not accurately reflect the overall severity of the Veteran's disability picture throughout the period on appeal, or the level of social and occupational impairment that results from the Veteran's disability.

Further, outside of the above noted reports, the medical evidence is entirely silent for any other symptoms directly correlated with higher ratings under the General Formula, or other non-listed symptoms of similar frequency, duration and severity to those listed at the 50 percent level or higher. Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17. As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's overall social and occupational impairment, based on the symptoms of record, more nearly approximates the level of severity contemplated by the next highest rating of 50 percent.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an initial rating of 30 percent, but no higher, for a service-connected acquired psychiatric disorder is warranted. See Hart, 21 Vet. App. 505.

III. Extraschedular Considerations

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

In this case, the first Thun element is not satisfied. The Veteran's service-connected acquired psychiatric disorder is manifested by signs and symptoms such as depressed mood, anxiety, irritability, mild memory loss, difficulty with concentration, and chronic sleep impairment. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula). 38 C.F.R. § 4.130, Diagnostic Code 9413. The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as depressed mood, memory loss and sleep impairment. Id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as all of the Veteran's noted symptoms are directly contemplated by the rating schedule and the General Formula to some degree, and results in an overall level of impairment more nearly contemplated by the 30 percent rating assigned herein. In short, there is nothing exceptional or unusual about the Veteran's acquired psychiatric disorder because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for an extraschedular rating is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for an acquired psychiatric disorder, residuals of prostate cancer, and erectile dysfunction. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's acquired psychiatric disorder combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV. Special Monthly Compensation

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). In light of this principle, entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits. See Akles v. Derwinski, 1 Vet. App 118 (1991). Therefore, the Board must determine whether the issue of entitlement to SMC has been raised by the record.

In this case, the Board finds that the issue of entitlement to SMC has not been raised by the record. Concerning housebound status, the Veteran has at no point had a single disability rated at 100 percent with an additional disability rated at 60 percent or more. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see Bradley v. Peake, 22 Vet App 280 (2008). The Board is cognizant that the grant of TDIU based on single disability can satisfy the single disability rated at 100 percent requirement. However, TDIU has not been in effect at any time. Buie v. Shinseki, 24 Vet App 242 (2010). No temporary total ratings for any of the Veteran's disabilities have been assigned at any point. 38 C.F.R §§ 4.29, 4.30.

Further, there is no lay or medical evidence that the Veteran is housebound in fact due to his service-connected disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). Indeed, the evidence shows that the Veteran is able to leave the house and attend various occupational and social functions. There is no lay evidence of record indicating that the Veteran requires aid and attendance, and the medical evident of record, particularly the psychiatric records, show that the Veteran is able to attend to daily living activities. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). The Veteran has not alleged, and the medical evidence does not show, that any of the Veteran's disabilities have resulted in the loss of use of a limb, blindness or deafness, and SMC has already been granted for loss of use of a creative organ. 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). In short, the evidence of record does not raise the issue of entitlement to SMC under any potentially applicable theory, and therefore the Board will not infer the issue.


ORDER

Entitlement to an initial rating of 30 percent, but no higher, for an acquired psychiatric disorder, to include adjustment disorder with anxiety and depressed mood, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. In this case, VA treatment records reflect that the Veteran also receives private urology treatment, including specifically for his issues with bladder control and urinary leakage. Specifically, an April 2014 treatment record noted that the Veteran was being followed at AMP urology for his symptoms, and a December 2012 record noted that the Veteran is a patient of a private urologist in Syracuse, who was aware of his urinary symptoms. As the Veteran's residuals of a prostatectomy are rated based on urinary frequency, these records, and any discussion contained therein concerning his urinary symptoms, are particularly relevant to his claim. See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.

As VA is on notice of potentially relevant private treatment records, the claim must be remanded so that VA can contact the Veteran and request that the records be either submitted or authorized for release so that VA may obtain them. 38 C.F.R. § 3.159(c)(1). If, after making reasonable efforts to obtain the identified records, the records cannot be obtained, VA must provide the Veteran with notice of that fact in accordance with 38 C.F.R. § 3.159(e), and provide the Veteran with an opportunity to provide the records himself.

While on remand, appropriate efforts must be made to obtain any further VA treatment records relevant to his claimed disability.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit or authorize for release all private treatment records associated with his prostate cancer residuals, to include from AMP Urology and any other private treatment centers.

Then, make appropriate efforts to obtain any records so authorized for release. All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

2. Appropriate efforts should be made to obtain and associate with the case file any further VA treatment records relevant to the Veteran's residuals of prostate cancer.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


